Citation Nr: 9907530	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic bilateral eye 
disorder manifested by blurred vision and elevated 
intraocular pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from October 1965 to 
November 1970 and from January 1971 to December 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in March 
1993 by the Department of Veterans Affairs (VA) regional 
office (RO) in North Little Rock, Arkansas. 

The veteran testified at a hearing at the RO in May 1994.  A 
transcript of that hearing is in the claims folder.

This case was remanded by the Board in August 1997 for 
further development.  The case was returned to the Board in 
December 1998.


FINDING OF FACT

There is no competent medical evidence to establish the 
existence of a chronic eye disorder manifested by blurred 
vision and elevated intraocular pressure.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral chronic eye disorder manifested by blurred vision d 
elevated intraocular pressure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The complete service medical records are not available.  In 
March 1993, it was reported in a deferred rating decision 
that the veteran's original service medical records had to be 
returned to the Air Force because of third party claims.  

The available service medical records disclose that the 
veteran complained of progressing blurred vision of the right 
eye in June 1988.  He denied any sensation of flashing lights 
or curtains across his eyes.  The visual acuity of the right 
eye was 20/30 and the visual acuity of the left eye was 
20/20.  His intraocular pressure (IOP) for the left eye was 
16 and for the right eye was 19.  The fundoscopic examination 
was within normal limits.  No disc swelling was noted.   An 
eye disability was not diagnosed on examination.  Information 
contained in the rating decision in March 1993 indicated 
that, in January 1991, the IOP for the right eye was 19 and 
20 and the IOP for the left eye was 22 and 21.  Retesting 
later in January showed normal IOP of 17 in the right eye and 
18 in the left eye. 

On a VA examination in April 1992, the veteran complained of 
blurred vision.  The external examination was normal.  IOP 
was 22 bilaterally.  The assessment was borderline IOP.  He 
had a normal cup/disc ratio.  An eye disability was not 
diagnosed.

Clinical records of a private ophthalmologist disclose that 
the veteran was seen in February and March 1994.  In March, 
borderline IOP and an abnormal disc was diagnosed.  In 
September 1994, borderline IOP was again diagnosed.  

The veteran testified at a hearing at the RO in May 1994.  He 
stated that his blurred vision came and went.  Sometimes it 
was every day and sometimes it was not.  It was mostly in the 
right eye.  This condition was not present before service.  
He was seeing a private physician who was checking his IOP.  

At the time of a VA eye examination in January 1997, the 
veteran again complained of intermittent blurred vision with 
increased ocular pressure.  The IOP for the left eye was 20 
and for the right eye was 21.  The diagnoses were myopia and 
presbyopia.

The veteran underwent a VA ophthalmologic examination in June 
1998.  The claims folder was reviewed.  The examiner noted a 
history of borderline increased IOP for several years.  The 
veteran's vision was corrected to 20/25 bilaterally.  The IOP 
was 18 for the right and 16 for the left.  In September 1998, 
the examiner reviewed the veteran's chart and noted a history 
of IOP up to 22 bilaterally.  He stated that he did not think 
that the veteran had any ocular disease, i. e., glaucoma, at 
this time, and he also stated that episodes of blurry vision 
were not related to IOP. 
    

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veteran's Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection may be established for a current 
disability in several ways including on a "direct" basis (38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 3.303(a), 3.304 
(1998)) and based on a legal "presumption."  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 3.309 
(1998).  For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service (disease or 
injury) and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997)

The Board remanded the case in August 1997 for a further 
search for possible service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that the VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available).  A VA 
examination was also requested, because of the heightened 
obligation in this case, but consideration may still be given 
to whether this claim is well grounded.

The available service medical records disclose that the 
veteran was seen with complaints of blurring of the right eye 
in June 1988.  However, a fundoscopic examination was normal 
and no disc swelling was noted.  A chronic eye disability was 
not diagnosed.  Later testing in service, noted in the March 
1993 rating decision, disclosed IOP readings which were 
borderline and borderline IOP was also noted on the VA 
examination in April 1992.  In addition, the veteran received 
treatment from a private ophthalmologist in 1994 and 
borderline IOP was diagnosed.  However, on the VA examination 
in 1998, the VA ophthalmologist reviewed the clinical record 
which disclosed a history of increased IOP.  He stated, 
however, that the veteran did not have any ocular disease.  
He did not attribute the blurred vision to any chronic eye 
disability or to increased IOP.

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Because blurred vision and elevated IOP are not a 
disabilities, there is no evidence of current disability and 
the claim for service connection is not well grounded.

The post service clinical records only reveal diagnoses of 
myopia and pre-presbyopia which are refractive errors of the 
eye that are not diseases within the meaning of applicable 
legislation pertaining to disability compensation. See 38 
C.F.R. § 3.303(c) (1998).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  In addition, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1991). See also Epps. v. 
Brown, 9 Vet.App. 341 (1991).  In this case the RO attempted 
to secure of all the service medical records but was unable 
to do so.  In addition, the clinical reports of the private 
ophthalmologist are of record.  The veteran has not put the 
VA on notice of any other evidence which must be obtained in 
order to adjudicate the claim.


ORDER

The claim for service connection for a chronic bilateral eye 
disorder manifested by blurred vision and elevated 
intraocular pressure is not well grounded and is therefore 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

- 7 -


- 2 -


